DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/906,218, was filed on Feb. 27, 2018, and does not claim foreign priority or domestic benefit to any other application. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of 8/23/2021.
Claims 1-20 are pending, of which claims 1, 8, and 15 are independent.
In the response, independent claims 1, 8, and 15 and dependent claims 11 and 17-19 have been substantively amended.
All pending claims have been examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03).
More specifically, claims 1-7 are method claims.  Claims 8-14 are apparatus claims comprising: a processor operative to perform method steps. Claims 15-20 are non-transitory computer-readable medium claims, respectively comprising computer-readable instructions for their respective methods.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.
As stated in independent claim 1 (emphasis added): 
"determining a feedback action to execute to either reward the vehicle practices or incentivize a change in the vehicle practices", 
“executing the feedback action”, 
“evaluating at least some vehicle practices of a plurality of users comprising the first user, a second user and a third user”,
“identifying, based upon the evaluating, a group of users that have driving practices above a safety threshold, wherein the group of users comprises the first user, and the second user but not the third user;”
“responsive to the first user and the second user both being within the group of users that have driving practices above a safety threshold: creating, by a system, a safe driver group for users having driving practices above the safety threshold, wherein the system includes the safe driver group comprising the first user and the second user but not the third user in the safe driver group based upon a determination that the first user and the second user each have driving practices above the safety threshold but the third user does not have driving practices above the safety threshold
“responsive to the system creating the safe driver group comprising the first user and the second user but not the third user, providing, to the users having driving practices above the safety threshold comprising the first user and the second user, access to at least one user interface populated with updates of one or more driving practices of two or more users comprised within the safe driver group, wherein the providing access comprises displaying the at least one user interface via a first device of the first user such that the first device of the first user displays information about one or more other users.”
Independent claims 8 and 15 recite similar steps.
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the judicial exception is not integrated into a "practical application" of the judicial exception.
In contrast, the presently pending claims recite additional elements impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, claim 1 recites:
“synthesizing the vehicle motion to determine one or more driving actions of the vehicle;” and 
“responsive to determining a threshold number of instances of the one or more driving actions, defining vehicle practices of the vehicle, corresponding to one or more driving habits of a user of the vehicle, in relation to at least one of second vehicle practices of other vehicles or predefined vehicle practices based upon the one or more driving actions;”, 
but does not recite how this is done, thereby monopolizing the judicial exception.  
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”,at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In regards to Step 2B of the Alice/Mayo analysis, claims 1-20 do not
The claims 1-20 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f).
Moreover, the newly amended claim features pertaining to the display recite non-functional descriptive material, not functional features of the display, e.g.:
“providing, to the users having driving practices above the safety threshold comprising the first user and the second user, access to at least one user interface populated with updates of one or more driving practices of two or more users comprised within the safe driver group,”
“wherein the providing access comprises displaying the at least one user interface via a first device of the first user such that the first device of the first user displays information about one or more other users.”
Moreover, the following steps constitute “insignificant extra-solution activity”:
“establishing a connection with sensors configured to collect sensor data associated with one or more vehicles;”
“receiving, over the connection, transmissions of sensor data from the sensors;” and 
“synthesizing the sensor data to attribute at least some sensor data to vehicle motion of a vehicle, of a first user, in relation to other objects;”

The other independent claims 8 and 15 share the same deficiencies as claim 1.
In regards to the dependent claims, they do not remedy the 35 USC 101 deficiencies of the independent claims.
Dependent claim 2 recites non-functional descriptive material: “wherein the at least one user interface comprises at least one of a first object corresponding to viewing members, a second object corresponding to sending a message to members, a third object corresponding to viewing driving statistics of members, a fourth object corresponding to creating a competition, or a fifth object corresponding to viewing current competition progress”, however these features are non-functional descriptive material.
Dependent claim 3 recites “wherein the executing the feedback action comprises: transmitting a monetary payment command … to add an amount of money to an account of a user associated with the vehicle”, however, these features do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”.
Dependent claim 4 recites “generating a driving action recommendation”, without describing how
Dependent claim 5 recites “evaluating subsequent vehicle practices”, without describing how it is done.
Dependent claims 6, 9, and 19 recite “evaluating the vehicle practices”, which provides further details about an abstract idea.
Dependent claim 7 recites “generating the alert message to comprise a link to a list of autonomous vehicle repair shops”, which is non-functional descriptive material.
Dependent claim 10 recites: “wherein the one or more types of the one or more vehicle practices comprise at least one of running a red light, leaving a turn signal on, tailgating, switching lanes, blocking another vehicle from merging, driving below a speed limit, driving too close to another vehicle, having a near-miss accident, hitting an object, weaving into another lane while turning at a two lane turning intersection or weaving between lanes”, which provides further details about an abstract idea.
Dependent claims 11-14 recites “wherein the one or more severities” or “wherein the one or more frequencies”, which provides further details about the abstract idea.
Dependent claim 16 recites “utilizing a neural network to evaluate the first mapping and the second mapping to determine an adjustment to the feedback actions that will achieve the traffic metrics” at a high level of generality, and therefore which provides further details about an abstract idea.
Dependent claim 17 recites “obtaining traffic condition information”, which is insignificant pre-solution activity, and “adjusting the feedback action”, which is merely a mathematical step.
Dependent claim 18 recites “determining the first fine for the user of the vehicle based upon a determination that the first fine is large enough for the user of the vehicle to care”, and therefore which provides further details about an abstract idea.
Dependent claim 19 recites “evaluating the vehicle” and “defining a reward for completing the challenge”, which further define the abstract idea.
Dependent claim 20 recites “based upon the first user and the second user being within the safe driver group, providing, to the first user and the second user, access to at least one user interface populated with updates of one or more driving practices of two or more users comprised within the safe driver group”, which further defines the abstract idea.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,135,803 to Fields et al. (“Fields”, Filed Apr. 17, 2014. Published Sep. 15, 2015) in view of US 2019/0019122 A1 to Allen (“Allen”, Filed Jul. 14, 2017. Published Jan. 17, 2019), and further in view of US 2014/0128146 A1 to Story, Jr. et al. (“Story, Jr.”, Eff. Filed on Nov. 8, 2012. Published May 8, 2014).
In regards to claim 1, Fields discloses the following:
1.    A method, comprising:

executing, on a processor of a computing device, instructions that cause the computing device to perform operations, the operations comprising:
establishing a connection with sensors configured to collect sensor data associated with one or more vehicles;

(See Fields, Fig.1, and col.4, lines 54-63: “In some embodiments of the system, the front-end components 102 may communicate with the back-end components 104 via a network 130. The back-end components 104 may use one or more servers 140 to process the sensor data provided by the front-end components 102 to determine whether the vehicle operator 106 is impaired and communicate the determination to the front-end components 102 via the network 130. Additionally, or alternatively, the 

receiving, over the connection, transmissions of sensor data from the sensors;

(See Fields, Fig.1, and col.4, lines 26-63: “FIG. 1 illustrates a block diagram of an exemplary vehicle operator impairment detection and mitigation system 100. The high-level architecture includes both hardware and software applications, as well as various data communications channels for communicating data between the various hardware and software components. The vehicle operator impairment detection and mitigation system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 monitor a vehicle operator 106 for indications of impairment using data from a variety of sensors within a vehicle 108 (e.g., a car, truck, etc.). The sensors may be disposed within a mobile computing device 110 or a physiological sensor 120. Various other sensors (not shown) may be installed within the vehicle 108 and may communicate with the mobile device 110 or an on-board computer 114. The front-end components 102 may further process the sensor data using the mobile device 110 or on-board computer 114 to determine whether the vehicle operator 106 is impaired. …. The back-end components 104 may use one or more servers 140 to process the sensor data provided by the front-end components 102 to determine whether the vehicle operator 106 is impaired and communicate the determination to the front-end components 102 via the network 130. Additionally, or alternatively, the back-end components 104 may determine appropriate responses to mitigate an impairment. Mitigating stimuli may be stored either in the front-end components or streamed to the front-end components via network 130.”

synthesizing the sensor data to attribute at least some sensor data to vehicle motion of a vehicle, of a first user, in relation to other objects;

(See Fields, col.1, line 67 to col.2, line 8: “The sensors may also be used to monitor the following data: a vehicle operator head nod, a vehicle operator scanning frequency, a vehicle operator gaze fixation, a vehicle operator mirror checking, a vehicle operator head rotation, a vehicle operator arm movement, a vehicle lane deviation, a vehicle swerving, a vehicle lane centering, a vehicle acceleration along a single axis or multiple axes, a vehicle distance to other objects, or a measure of vehicle time to collision with other objects. Additional sensor data from sensors currently existing or later developed may also be used. Data may also be received through a network, such as a cellular data network or a satellite communication network, including the following: a position of the vehicle, movement of the vehicle, an external environment around the vehicle, or traffic conditions.”)

synthesizing the vehicle motion to determine one or more driving actions of the vehicle;

(See Fields, col.2, lines 23-39: “The mobile device or on-board computer may receive sensor data, process the sensor data to determine whether the vehicle operator is impaired, determine one or more responses to alert the vehicle operator or mitigate the impairment when one is determined to exist, and cause the responses to be implemented. The determination of whether the vehicle operator is impaired may involve calculating impairment scores using the sensor data (e.g., a pulse rate score, a pupil dilation score, a hard braking score, a lane centering score, a time to collision score, etc.), then calculating one or more total impairment scores using the impairment scores (e.g., a total drowsiness score, a total anxiety score, a total distractedness score, etc.). The vehicle operator may be determined to be impaired when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value. 

determining a feedback action to execute to either reward the vehicle practices or incentivize a change in the vehicle practices; and executing the feedback action;

(See Fields, Fig.14, and col.22, line 50 to col. 23, line 16: “Once a comprehensive impairment score has been calculated as discussed below, the comprehensive impairment score may be used to assign the insurance policy of the vehicle operator 106 to a comprehensive impairment level group with the policies of other vehicle operators with similar comprehensive impairment scores.   …  For example, if there are ten comprehensive impairment level groups where Comprehensive Impairment Level Group 1 includes policies of vehicle operators associated that have the highest comprehensive impairment scores (indicating a high level of impairment) and Comprehensive Impairment Group 10 includes policies that have the lowest comprehensive impairment scores, then policies grouped in Comprehensive Impairment Level Groups 1-3 may be associated with an insurance rate increase (e.g., $300, $200, and $100, respectively), Comprehensive Impairment Level Groups 4-6 may not be associated with an increase or decrease, and Comprehensive Impairment Level Groups 7-10 may be associated with an insurance rate decrease (e.g., −$100, −$200, and −$300, respectively). This information on insurance rate adjustments based upon calculated risk related to vehicle operator emotional state may be conveyed to customers or prospective customers, providing an incentive for emotional state management and a disincentive for risky vehicle operation behavior.”)

identifying, based upon the evaluating, a group of users that have driving practices above a safety threshold, wherein the group of users comprises the first user and the second user but not the third user;

(See also Fields, Fig.14, and col.22, line 50 to col. 23, line 16: “Once a comprehensive impairment score has been calculated as discussed below, the comprehensive impairment score may be used to assign the insurance policy of the vehicle operator 106 to a comprehensive impairment level group with the policies of other vehicle operators with similar comprehensive impairment scores.”)

	However, under a conservative interpretation of Fields, it does not expressly disclose the following features. In contrast, Allen does disclose these features:
responsive to determining a threshold number of instances of the one or more driving actions, defining vehicle practices of the vehicle, corresponding to one or more driving habits of a user of the vehicle, in relation to at least one of second vehicle practices of other vehicles or predefined vehicle practices based upon the one or more driving actions;

(See Allen, para. [0019]: “Some aspects of the disclosure relate to controlling operation of a shared mobility service based on one or more profiles associated with drivers, passengers, and/or vehicles of a shared mobility service. A profile may include one or more attributes of the driver, passenger, and/or vehicle as well as one or more scores. A score for a driver may be calculated based on various contextual data characterizing, for example, a driver's history and record, driving habits, past performance as a shared mobility service driver (as indicated, for example, by various information captured by a shared mobility service application 153, including audio, video, and/or sensor information), online behavior, the score may characterize one or more of a driver's safety and a revenue associated with the driver.”)

(See Allen, para. [0045]: “Referring to FIG. 2B, at step 205, responsive to generating an initial profile for a new driver, profile computing platform 110 may retrieve scores for other drivers in a fleet of drivers (e.g., a group of drivers associated with a particular shared mobility service and/or a particular division of the shared mobility service, such as a city or other location) and rank the new driver against the other drivers in the fleet. A shared mobility service associated with shared mobility service management system 120 may include a plurality of other drivers for which profile computing platform 110 previously calculated scores. The profile computing platform 110 may then rank the driver against the other drivers based on the scores associated with each driver (e.g., based on a composite score that estimates a driver profitability).”)

evaluating at least some vehicle practices of a plurality of users comprising the first user, a second user and a third user; and

(See Allen, para. [0045]: “Referring to FIG. 2B, at step 205, responsive to generating an initial profile for a new driver, profile computing platform 110 may retrieve scores for other drivers in a fleet of drivers (e.g., a group of drivers associated with a particular shared mobility service and/or a particular division of the shared mobility service, such as a city or other location) and rank the new driver against the other drivers in the fleet. A shared mobility service associated with shared mobility service management system 120 may include a plurality of other drivers for which profile computing platform 110 previously calculated scores. The profile computing platform 110 may then rank the driver against the other drivers based on the scores associated with each driver (e.g., based on a composite score that estimates a driver profitability).”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA),at the effective filing date of the Application, to include in the method for providing real-time feedback to a driver, in order to incentive safe driving behavior, as taught by Fields above, with the driver ranking features, as further taught by Allen above, because doing so “enrich[es] a user's experience with a system”, as stated in Allen’s para. [0046]: “Accordingly, based on whether the driver's scores cause the fleet average to rise or fall, the shared mobility service associated with shared mobility service management system 120 may decide whether to hire the new driver (e.g., as a new contractor or employee).”  
	However, under a conservative interpretation of Fields and Allen, they do not expressly disclose the following features. In contrast, Story, Jr. does disclose these features:
responsive to the first user and the second user both being within the group of users that have driving practices above a safety threshold: 

creating, by a system, a safe driver group for users having driving practices above the safety threshold,

wherein the system includes the first user and the second user but not the third user in the safe driver group based upon a determination that the first user and the second user each have driving practices above the safety threshold but the third user does not have driving practices above the safety threshold; and

(See Story, Jr., para. [0131]: “Examples of the various types of games and gameplay modes that fall within the scope of the present disclosure, and which may be present in any of the embodiments disclosed herein, include, but are not limited to: games involving multiple vehicles, where drivers compete with each other or cooperate on a common goal; … a "safe driving" game in which the driver scores points by exhibiting safe driving behaviors, such as adhering to the speed limit, full stops at stop signs, excessive acceleration/deceleration; a "safe driving" game in which the driver is penalized when committing infractions; games that operate only when the driver is driving safely; games that are suspended or terminated when the driver commits an infraction, such as exceeding the speed limit; … games designed to involve multiple vehicles, for example where each driver is a player; games in which the multiple drivers compete against each other, … games in which teams of drivers might compete with each other; … games in which drivers join teams or games based on similar level achieved in the particular game; games in which drivers are matched based on location or other attributes such as, for example; same highway (or highway type), same town, same vehicle (type), same direction being traveled; games involving driving "teams" which accumulate an aggregate score based on safe driving practices, or adherence to road rally rules; … games or outcomes based on drivers in proximity with each other or by exhibiting similar attributes, such as the same or similar commute, within 5 miles of each other; a game in which a driver asks to be connected with another where driving/location and other personal attributes match; games that combine play that occurs while driving with play that occurs before or after driving; … games in which points gained in driving mode could add to the player's overall score or could enable access to other games, levels, or websites; … games in which passengers and possibly the driver may or may not have a display in the vehicle, or could receive an audio report of what is happening; a game in which the data from the game currently being played is stored remotely, and in which state information that is accumulated or created that gets carried over to another context, for example to continue the same game, or to use in another game in some way (for, example, the player may accumulate food and resources as they drive, and use those food and resources in a space game on a separate portable electronic device later); … games based on OBD inputs, such as a game to encourage drivers to drive efficiently, or to teach a driver about the vehicle's maintenance schedule or features; ...”)

More specifically, Story, Jr. para. [0131] teaches “games in which drivers join teams or games based on similar level achieved in the particular game;” and also “a game in which a driver asks to be connected with another where driving/location and other personal attributes match”, and also “a "safe driving" game in which the driver scores points by exhibiting safe driving behaviors, such as adhering to the speed limit, full stops at stop signs, excessive acceleration/deceleration”. The Examiner interprets that this combination of teachings reads upon the claimed features.

responsive to the system creating the safe driver group comprising the first user and the second user but not the third user, providing, to the users having driving practices above the safety threshold comprising the first user and the second user, access to at least one user interface populated with updates of one or more driving practices of two or more users comprised within the safe driver group, 
wherein the providing access comprises displaying the at least one user interface via a first device of the first user such that the first device of the first user displays information about one or more other users.

games in which passengers and possibly the driver may or may not have a display in the vehicle, or could receive an audio report of what is happening”, and also “a "safe driving" game in which the driver scores points by exhibiting safe driving behaviors, such as adhering to the speed limit, full stops at stop signs, excessive acceleration/deceleration”, and also “games in which drivers join teams or games based on similar level achieved in the particular game”, and also “a game in which a driver asks to be connected with another where driving/location and other personal attributes match”. The Examiner interprets that this combination of teachings reads upon the claimed features.

It would have been obvious to a person having ordinary skill in the art (PHOSITA),at the effective filing date of the Application, to include in the method for providing real-time feedback to a driver, in order to incentivize safe driving behavior, as taught by Fields and Allen above, with a real-time feedback to a group of drivers, including “gamification”, in order to incentive safe driving behavior as further taught by Story, Jr. above, because “gameplay may be dynamically modified in order to reduce driver distraction and improve safety.” (as stated in Story, Jr.’s para. [0020]).  
In regards to claim 2, Story, Jr. discloses:
2. (Previously Presented) The method of claim 1, wherein the at least one user interface comprises at least one of a first object corresponding to viewing members, a second object corresponding to sending a message to members, a third object corresponding to viewing driving statistics of members, a fourth object corresponding to creating a competition, or a fifth object corresponding to viewing current competition progress.

(See Story, Jr., para. [0126]: “In an embodiment, the in-vehicle gaming system may be played by multiple people in the same vehicle simultaneously. As described above, users of the in-vehicle gaming system may interact with the system through touch, voice, or gesture, among other things. The gameplay may be presented to the users in a single display, such as a vehicle embedded display, or each user may have their own display, such as the display associated with an in-vehicle entertainment system, or a smartphone.”)

Note that the claim is recited in the alternative. 

In regards to claim 3, Fields discloses:
3.    The method of claim 1, wherein the executing the feedback action comprises:

transmitting a monetary payment command over a computer network to a remote computing device to add an amount of money to an account of a user associated with the vehicle.

(See Fields, Fig.14, and col.22, line 50 to col. 23, line 16: “For example, if there are ten comprehensive impairment level groups where Comprehensive Impairment Level Group 1 includes policies of vehicle operators associated that have the highest comprehensive impairment scores (indicating a high level of impairment) and Comprehensive Impairment Group 10 includes policies that have the lowest comprehensive impairment scores, then policies grouped in Comprehensive Impairment Level Groups 1-3 may be associated with an insurance rate increase (e.g., $300, $200, and $100, respectively), Comprehensive Impairment Level Groups 4-6 may not be associated with an increase or decrease, and Comprehensive Impairment Level Groups 7-10 may be associated with an insurance rate decrease (e.g., −$100, −$200, and −$300, respectively). This information on insurance rate adjustments based upon calculated risk related to vehicle operator emotional state may be conveyed to customers or prospective customers, providing an incentive for emotional state management and a disincentive for risky vehicle operation behavior.”)

The Examiner interprets Field’s disclosure of “insurance rate increase” and “insurance rate decrease” as corresponding to adding “an amount of money to an [insurance] account of a user associated with the vehicle”.

In regards to claim 4, Fields discloses:
4.    The method of claim 1, comprising:

generating a driving action recommendation for a driver to implement the change in the vehicle practices; and

outputting the driving action recommendation by at least one of rendering the driving action recommendation on a display of a computing device, controlling an audio device to play an audio message of the driving action recommendation, or transmitting the driving action recommendation as a message to a message account of the driver.

(See Fields, col.17, lines 46-55: “Additionally, or alternatively, the system 100 may recommend actions the vehicle operator 106 may take to mitigate the impairment caused by drowsiness, such as suggestions for telephone calls or local destinations to stop (e.g., coffee shops, restaurants, rest areas, parks, gas stations, etc.). Among the suggestions presented to the vehicle operator 106, the system 100 may present coupons, discounts, or other marketing materials for shops, restaurants, attractions, hotels, or other locations near or along the vehicle's route.”)

The Examiner interprets that “presenting coupons” must be done by “rendering the driving action recommendation on a display of a computing device, , controlling an audio device to play an audio message of the driving action recommendation, or transmitting the driving action recommendation as a message to a message account of the driver”.

In regards to claim 5, Fields discloses:
5.    The method of claim 4, comprising:

evaluating subsequent vehicle practices of the driver to determine whether the driver implemented the change in [[to]] the vehicle practices; and

outputting a message as a social network post regarding whether the driver implemented the change in the vehicle practices.

(See Fields, col.19, lines 9-20: “Before exiting fully automated control, the automated control system may require a determination by system 100 that the vehicle operator 106 is unimpaired and prepared to regain control of the vehicle 108. If no impairment is determined to exist at block 310, control of the vehicle 108 may be returned to the vehicle operator 106. If an impairment is determined to exist at block 310, the system 100 may determine an appropriate response at block 312. The response may consist of alerting the vehicle operator 106, mitigating the impairment in any manner discussed above, 

In regards to claim 6, Fields discloses:
6.    The method of claim 1, comprising:

determining that the vehicle is an autonomous vehicle implementing autonomous driving functionality;

(See Fields, col.19, lines 3-20: “In one embodiment, the method above may be adapted to determine whether a vehicle operator 106 is unimpaired and capable of receiving control of the vehicle 108 following a period of automatic control. This may be of particular use when navigational control of the vehicle 108 has been fully automated for a period of time, such as during long-distance travel along a highway. Before exiting fully automated control, the automated control system may require a determination by system 100 that the vehicle operator 106 is unimpaired and prepared to regain control of the vehicle 108. If no impairment is determined to exist at block 310, control of the vehicle 108 may be returned to the vehicle operator 106. If an impairment is determined to exist at block 310, the system 100 may determine an appropriate response at block 312.The response may consist of alerting the vehicle operator 106, mitigating the impairment in any manner discussed above, continuing automated control of the vehicle 108, or automatically stopping the vehicle 108 (e.g., pulling out of traffic onto an available roadway shoulder, etc.).”)

evaluating the vehicle practices of the vehicle attributed to the implementation of the autonomous driving functionality to identify a malfunction of the autonomous vehicle; and

outputting an alert message of the malfunction.

The Examiner interprets that both of Field’s “alerting the vehicle operator 106” and “automatically stopping the vehicle 108 (e.g., pulling out of traffic onto an available roadway shoulder, etc.)” are disclosed in Fields’s disclosure in col.19, lines 3-20 (as cited immediately above).
It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for providing real-time feedback to an impaired driver(and to an autonomous vehicle), as taught by Fields above, the design variation of outputting info about a vehicle malfunction to a driver, and stopping the car automatically, as taught by Fields above, because an impairment can be either in the driver or in the vehicle.  
In regards to claim 7, Fields discloses:
7.    The method of claim 6, comprising:

generating the alert message to comprise a link to a list of autonomous vehicle repair shops.

(See Fields, col.19, lines 3-20: “In one embodiment, the method above may be adapted to determine whether a vehicle operator 106 is unimpaired and capable of receiving control of the vehicle 108 following a period of automatic control. This may be of particular use when navigational control of the The response may consist of alerting the vehicle operator 106, mitigating the impairment in any manner discussed above,continuing automated control of the vehicle 108, or automatically stopping the vehicle 108 (e.g., pulling out of traffic onto an available roadway shoulder, etc.).”)

The Examiner interprets that both “alerting the vehicle operator 106” reads upon the claimed feature of “generating the alert message”, and that “to comprise a link to a list of autonomous vehicle repair shops” is non-functional descriptive material.
In regards to independent claim 8, it is rejected on the same grounds as independent claim 1.
In regards to claim 9, Fields and Allen disclose:
9. (Previously Presented) The computing device of claim 8, wherein the operations for executing the feedback action comprise:

evaluating the vehicle practices to determine a probability of an accident based upon: 
one or more types of one or more vehicle practices of the vehicle practices, 

(See Fields, col.1, line 67 to col.2, line 8: “The sensors may also be used to monitor the following data: a vehicle operator head nod, a vehicle operator scanning frequency, a vehicle operator gaze fixation, a vehicle operator mirror checking, a vehicle operator head rotation, a vehicle operator arm movement, a vehicle lane deviation, a vehicle swerving, a vehicle lane centering, a vehicle acceleration along a single axis or multiple axes, a vehicle distance to other objects, or a measure of vehicle time to collision with other objects. Additional sensor data from sensors currently existing or later developed may also be used. Data may also be received through a network, such as a cellular data network or a satellite communication network, including the following: a position of the vehicle, movement of the vehicle, an external environment around the vehicle, or traffic conditions.”)

one or more severities of the one or more vehicle practices of the vehicle practices, and 

(See Fields, col.2, lines 23-39: “The mobile device or on-board computer may receive sensor data, process the sensor data to determine whether the vehicle operator is impaired, determine one or more responses to alert the vehicle operator or mitigate the impairment when one is determined to exist, and cause the responses to be implemented. The determination of whether the vehicle operator is impaired may involve calculating impairment scores using the sensor data (e.g., a pulse rate score, a pupil dilation score, a hard braking score, a lane centering score, a time to collision score, etc.), then calculating one or more total impairment scores using the impairment scores (e.g., a total drowsiness score, a total anxiety score, a total distractedness score, etc.). The vehicle operator may be determined to be impaired when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value. Additionally, the mobile device or on-board computer may communicate with one or more servers, which may perform part or all of the aforementioned functions. In some embodiments, the total 

The Examiner interprets that calculating a score is a form of “determining a severity”.

outputting a message of the probability of the accident.

(See Fields, col.2, lines 23-39: “The vehicle operator may be determined to be impaired when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value. Additionally, the mobile device or on-board computer may communicate with one or more servers, which may perform part or all of the aforementioned functions. In some embodiments, the total impairment scores may be used to adjust a risk level used in rating and underwriting an insurance policy of the vehicle operator.”)

Moreover, Allen discloses the following:

one or more frequencies of the one or more vehicle practices of the vehicle practices; and

(See Allen, para. [0019]: “Some aspects of the disclosure relate to controlling operation of a shared mobility service based on one or more profiles associated with drivers, passengers, and/or vehicles of a shared mobility service. A profile may include one or more attributes of the driver, passenger, and/or vehicle as well as one or more scores. A score for a driver may be calculated based on various contextual data characterizing, for example, a driver's history and record, driving habits, past performance as a shared mobility service driver (as indicated, for example, by various information captured by a shared mobility service application 153, including audio, video, and/or sensor information), online behavior, and the like. In some examples, the score may characterize one or more of a driver's safety and a revenue associated with the driver.”)

It is well known that “a driver's history and record” includes a record of accidents.

In regards to claim 10, Story, Jr. discloses:
10.    The computing device of claim 9, wherein the one or more types of the one or more vehicle practices comprise at least one of running a red light, leaving a turn signal on, tailgating, switching lanes, blocking another vehicle from merging, driving below a speed limit, driving too close to another vehicle, having a near-miss accident, hitting an object, weaving into another lane while turning at a two lane turning intersection or weaving between lanes.

More specifically, Story, Jr. para. [0131] teaches “games in which drivers join teams or games based on similar level achieved in the particular game;” and also “a game in which a driver asks to be connected with another where driving/location and other personal attributes match”, and also “a "safe driving" game in which the driver scores points by exhibiting safe driving behaviors, such as adhering to the speed limit, full stops at stop signs, excessive acceleration/deceleration”. The Examiner interprets that this combination of teachings reads upon the claimed features.

In regards to claim 13, Story, Jr. discloses:
13.    The computing device of claim 9, wherein the one or more frequencies of the one or more vehicle practices comprise a number of occurrences of a vehicle practice over a period of time.

More specifically, Story, Jr. para. [0131] teaches “games in which drivers join teams or games based on similar level achieved in the particular game;” and also “a game in which a driver asks to be connected with another where driving/location and other personal attributes match”, and also “a "safe driving" game in which the driver scores points by exhibiting safe driving behaviors, such as adhering to the speed limit, full stops at stop signs, excessive acceleration/deceleration”. The Examiner interprets that this combination of teachings reads upon the claimed features.

In regards to claim 14, Story Jr. discloses: 
14.    The computing device of claim 9, wherein the one or more severities of the one or more vehicle practices comprise violating a law after a condition that makes the law applicable to the vehicle has been present for a threshold period of time.

More specifically, Story, Jr. para. [0131] teaches “games in which drivers join teams or games based on similar level achieved in the particular game;” and also “a game in which a driver asks to be connected with another where driving/location and other personal attributes match”, and also “a "safe driving" game in which the driver scores points by exhibiting safe driving behaviors, such as adhering to the speed limit, full stops at stop signs, excessive acceleration/deceleration”. The Examiner interprets that this combination of teachings reads upon the claimed features.

The Examiner interprets that “adhering to the speed limit” and “excessive acceleration” read upon the claimed features.

In regards to independent claim 15, it is rejected on the same grounds as independent claim 1, except for the following features taught in Allen:
determining demographic information associated with a user of the vehicle; and

(See Allen, para. [0026]: “Driver/vehicle history source(s) 130 may be configured to collect and provide information about drivers, riders, and/or vehicles, including demographics data, accident history, vehicle maintenance records, driving habits information, preference information (e.g., online purchase information), and the like.”)

(See Allen, para. [0042]: “As a third example, drivers or riders may be tagged with one or more demographic profile attributes based on one or more pieces of demographic information, such that drivers may be tagged with attributes for “young male,” “teen college student,” “middle age professional,” or other such demographic categories.”)


wherein the adjusting comprises imposing a first fine that at least one of (i) is determined to be sufficient for the user to care based upon a level of wealth of the user, (ii) is determined based upon the vehicle being located ina school zone, or (ili) is determined based upon the vehicle being located in a residential neighborhood; and executing the adjusted feedback action, wherein the executing comprises sending a notification, indicative of the fine, to a device of the user.


n some instances, profile computing platform 110 may combine a safety score scaled to estimate a dollar cost of insuring a new driver (e.g., the sub-score may be a negative number estimating a monthly insurance premium) with a revenue score scaled to estimate the driver's revenue in dollars (e.g., the sub-score may be a positive number estimating monthly revenue). The profile computing platform 110 may combine the scores using addition or subtraction to yield a composite initial score that predicts a new driver's revenues less insurance costs.”)

Allen “combines a safety score scaled to estimate a dollar cost of insuring a new driver”, in order words, adjusts the revenue score or insurance premium based on the years of experience of the driver.  It is a design choice to adjust such scores based on other demographic info, such as driver’s age, health, or wealth.

In regards to claim 16, Fields discloses:
16.    The non-transitory machine readable medium of claim 15, wherein the operations comprise:

creating a first mapping that maps the traffic metrics to vehicle practices, wherein the first mapping is indicative of a first relationship corresponding to a first likelihood of a first vehicle practice affecting a first traffic metric and a second relationship corresponding to a second likelihood of a second vehicle practice affecting a second traffic metric;

creating a second mapping that maps the vehicle practices to feedback actions, wherein the second mapping is indicative of a third relationship corresponding to a third likelihood of a first feedback action affecting the first vehicle practice and a fourth relationship corresponding to a fourth likelihood of a second feedback action affecting the second vehicle practice;

(See Fields, col. 16, line 65 through col.17, line 4: “Additionally or alternatively, the vehicle operator impairment detection and mitigation system 100 may include one of the many known learning algorithms such as support vector machine or neural network algorithms to adjust the individual threshold values (e.g., the hard braking or acceleration thresholds) or conversion factors (e.g., the GSR conversion factor or the pulse rate conversion factor) discussed above. The learning algorithm may operate in connection with the server 140 to adjust threshold levels, weighting factors, or sensitivity levels based on calculations performed using aggregated data from some or all of the mobile devices 110 or on-board computers 114 in the vehicle operator impairment detection and mitigation system 100.”)

The Examiner interprets that the creation of such “mappings” as inputs for a neural network are inherent to the training of a neural network.

utilizing a neural network to evaluate the first mapping and the second mapping to determine an adjustment to the feedback actions that will achieve the traffic metrics; and
adjusting the feedback action based upon the adjustment to create an adjusted feedback action for execution.

(See Fields, col. 16, line 65 through col.17, line 4: “Additionally or alternatively, the vehicle operator impairment detection and mitigation system 100 may include one of the many known learning algorithms such as support vector machine or neural network algorithms to adjust the individual threshold values (e.g., the hard braking or acceleration thresholds) or conversion factors (e.g., the GSR conversion factor or the pulse rate conversion factor) discussed above. The learning algorithm may operate in connection with the server 140 to adjust threshold levels, weighting factors, or sensitivity levels based on calculations performed using aggregated data from some or all of the mobile devices 110 or on-board computers 114 in the vehicle operator impairment detection and mitigation system 100.”)

(See also Fields, col.14, lines 45-50; col.15, lines 25-30; col.15; and col. 16, lines 15-20)

In regards to claim 17, Allen discloses:
17. (Currently Amended) The non-transitory machine readable medium of claim 15, wherein the first fine is determined to be sufficient for the user to care based upon a level of wealth of the user wherein the operations comprise:

obtaining traffic condition information over a network from a remote computing device; and

adjusting the feedback action based upon the traffic condition information, wherein the adjusting comprises imposing a first fine based upon a determination of unsafe driving in a first weather condition.

(See Allen, para. [0071]: “For example, the training data set may tend to indicate how safely the drivers were driving in various conditions, such as with or without passengers, during certain weather conditions, during certain road conditions, during the day versus at night, near points of interest, and in other such conditions. The indicators of safety may include accident data, tickets, license suspensions and/or cancellations, the cost of insuring a driver, and the like. In some embodiments, such a score model 116 may be trained to output a continuous value indicating an estimated shared mobility service insurance premium (e.g., in dollars) over a given period (e.g., monthly).”)

(See Allen, para. [0072]: “In some embodiments, profile computing platform 110 may train a plurality of score models 116 for estimating a safety level in various weather, traffic, and time conditions. For example, profile computing platform 110 may train one score model 116 for calculating a safety score during the daytime, one score model 116 for calculating a safety score at night, one score model 116 for calculating a safety score during snowy weather, one score model 116 for calculating a safety score in heavy traffic, and the like. The profile computing platform 110 may train such conditions-specific models by restricting the training data (e.g., such as the trips data) to data correlating with the condition in question and/or by weighting such training data more heavily.”)

In regards to claim 20, Story, Jr. discloses: 
20.    (Currently Amended) The non-transitory machine readable medium of claim 15, wherein the operations comprise:
evaluating at least some vehicle practices of a plurality of users comprising the first user, a second user and a third user;
identifying, based upon the evaluating, a group of users that have driving practices above a safety threshold, wherein the group of users comprises the first user and the second user but not the third user;
responsive to the first user and the second user being within the group of users that have driving practices above a safety threshold, creating a safe driver group comprising the first user and the second user but not the third user; and 
based upon the first user and the second user being within the safe driver group, providing, to the first user and the second user, access to at least one user interface populated with updates of one or more driving practices of the two or more users comprised within the safe driver group.

More specifically, Story, Jr. para. [0131] teaches “games in which drivers join teams or games based on similar level achieved in the particular game;” and also “a game in which a driver asks to be connected with another where driving/location and other personal attributes match”, and also “a "safe driving" game in which the driver scores points by exhibiting safe driving behaviors, such as adhering to the speed limit, full stops at stop signs, excessive acceleration/deceleration”. The Examiner interprets that this combination of teachings reads upon the claimed features.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Allen and Story, Jr., as applied in the rejections of claims 1, 8, and 9, and further in view of US 2017/0263120 A1 to Durie Jr. et al. (“Durie Jr.”  Eff. Filed March 24, 2017.  Published Sept. 14, 2017).
In regards to claim 11, under a conservative reading of Fields, Allen and Story, Jr., none disclose the following features, but Durie Jr. does:
11.    The computing device of claim 9, wherein the one or more severities of the one or more vehicle practices comprise running a red light that has been red for a threshold period of time.

(See Durie Jr., para. [0314]: “According to some embodiments of the present disclosure, the VDM 10 determines the existence of a particular condition based on visual information received from one or more video capture devices 26. ... Such determinations may also be used by the VDM 10 to impact the alerts or warnings delivered to drivers 112 and/or crew members 114; …; this dynamic overforce or overspeed determination may help to warn the driver 112 against undertaking a normally safe acceleration event, or from driving at a normally safe speed, that has become potentially less safe due to the fact that a person is standing up in the rear cabin 152, according to embodiments of the present disclosure. The VDM 10 may also use video data to incorporate "machine vision" or the like, in order to facilitate red light detection, lane departure detection, tail gating detection, and seat belt compliance, for example.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA),at the effective filing date of the Application, to include in the method for providing real-time feedback to a driver, in order to incentivize safe driving behavior, as taught by Fields and Allen above, with a real-time feedback to a group of drivers, including “gamification”, in order to incentive safe driving behavior as further taught by Story, Jr. above, because “gameplay may be dynamically modified in order to reduce driver distraction and improve safety.” (as stated in Story, Jr.’s para. [0020]), and to further incorporate Durie Jr. above, “in order to facilitate red light detection, lane departure detection, tail gating detection, and seat belt compliance, for example”, (See Durie Jr., para. [0314]) and thereby help determine when the vehicle operator is impaired (See Fields, Fig.3, blocks 306-316, and col.20, lines 64 to col.21, line 3).

In regards to claim 12, under a conservative reading of Fields, Allen and Story, Jr., none disclose the following features, but Durie Jr. does:
12.    The computing device of claim 9, wherein the one or more frequencies of the one or more vehicle practices comprise at least one of running a red light a first number of times over a first period of time or switching lanes a second number of times over a second period of time.

(See Durie Jr., para. [0314]: “According to some embodiments of the present disclosure, the VDM 10 determines the existence of a particular condition based on visual information received from one or more video capture devices 26. ... Such determinations may also be used by the VDM 10 to impact the alerts or warnings delivered to drivers 112 and/or crew members 114; …; this dynamic overforce or overspeed determination may help to warn the driver 112 against undertaking a normally safe acceleration event, or from driving at a normally safe speed, that has become potentially less safe due to the fact that a person is standing up in the rear cabin 152, according to embodiments of the present disclosure. The VDM 10 may also use video data to incorporate "machine vision" or the like, in order to facilitate red light detection, lane departure detection, tail gating detection, and seat belt compliance, for example.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA),at the effective filing date of the Application, to include in the method for providing real-time feedback to a driver, in order to incentivize safe driving behavior, as taught by Fields and Allen above, with a real-time feedback to a group of drivers, including “gamification”, in order to incentive safe driving behavior as further taught by Story, Jr. above, because “gameplay may be dynamically modified in order to reduce driver distraction and improve safety.” (as stated in Story, Jr.’s para. [0020]), and to further incorporate "machine vision", as taught by Durie Jr. above, “in order to facilitate red light detection, lane departure detection, tail gating detection, and seat belt compliance, for example”, (See Durie Jr., para. [0314]) and thereby help determine when the vehicle operator is impaired (See Fields, Fig.3, blocks 306-316, and col.20, lines 64 to col.21, line 3).

RESPONSE TO ARGUMENTS
Re: Claim Objections 
The claim objection of claim 20 has been withdrawn, because Applicant’s argument in page 12 of the response is persuasive.

Re: Claim Rejections - 35 USC § 101 
The 35 USC § 101 rejection of independent claims (e.g. claim 1) have been maintained, because the newly added features merely further define the abstract idea.
In particular, the amended features pertaining to the display do not recite “substantially more” than displaying non-functional descriptive material.

Re: Claim Rejections - 35 USC § 103 
Applicant’s amendments to the claims necessitated the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0288797 A1 to Takahashi et al.  
See para. [0054]: “The user information illustrated in FIG. 4 is necessary information to execute the processing illustrated in FIG. 3. This user information may be used solely or appropriately combined with another user information, so that users can be distinguished as a safe driving driver and a dangerous driving driver. For example, by using the accident record 403, a driver whose number of accidents is less than a threshold value can be considered as a safe driving driver and a driver whose number of accidents is more than the threshold value can be considered as a dangerous driving driver.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

March 18, 2022